EXHIBIT 10.1




AGREEMENT OF PURCHASE AND SALE OF SHOPPING CENTER

(Landstown Commons, Virginia Beach, Virginia)

This Agreement of Purchase and Sale of Real Property (the “Agreement”) is dated
as of the 18th day of November, 2010 (the “Effective Date”) and is entered into
by the following parties:

SELLER :

MOUNTAIN VENTURES VIRGINIA BEACH, LLC a Delaware limited   liability company




BUYER :

INLAND REAL ESTATE ACQUISITIONS, INC., an Illinois corporation, or its nominee

The Property.

The property to be purchased by Buyer shall consist of the following:  (a) that
certain real property legally described on Exhibit “A” attached hereto,
consisting of approximately 52.95 acres of land, and 409,842 square feet of net
rentable square feet, and located at 3334 Princess Anne Road, Virginia Beach,
Virginia and commonly known as Landstown Commons Shopping Center (the
“Property”),  (b) all of the right, title and interest of Seller in, to and
under all Leases (as defined in subsection 5(a) below) of the Property, (c) all
improvements located upon the Property, (d) all personal property, if any, owned
by Seller and used in connection with the Property, (e) all shrubs, trees,
plants and other landscaping located upon the Property,  (f) all easements,
rights of way, and other rights appurtenant to the Property, and (g) all of the
right, title and interest of Seller in and to the name Landstown Commons
Shopping Center.

Closing; Escrow.

(a)

The closing of the transaction contemplated by this Agreement (the “Closing”)
shall occur at the Chicago, Illinois office of the Title Company (as hereinafter
defined), on the first business day which is five (5) business days following
the expiration of the Due Diligence Period (as hereinafter defined), or on or
before February 28, 2011, if Seller elects to extend the date of Closing upon
delivery of written notice thereof to Buyer no later than December 15, 2010.

(b)

The Closing shall occur in accordance with the general provisions of the usual
form of deed and money escrow agreement then in use by the Title Company with
such special provisions inserted in the escrow agreement as may be required to
conform to the terms of this Agreement.  Upon the creation of such escrow,
anything herein to the contrary notwithstanding, payment of the Purchase Price
(as hereinafter defined) and delivery of the deed shall be made through the
escrow and the Earnest Money (as hereinafter defined) shall be deposited into
the escrow.  Counsel for the respective parties are hereby authorized to execute
the escrow trust instructions, as well as amendments thereto.  Each of Seller
and Buyer agrees to comply with the requirements of the Title Company relative
to closing the transaction contemplated by this Agreement as a so-called “NY
Style” closing.  The cost of the escrow, and all “NY Style” closing fees, shall
be divided equally between Seller and Buyer.





Consideration.

The consideration to be paid to Seller by Buyer for the purchase of the Property
(the “Purchase Price”) shall be the sum of NINETY-THREE MILLION AND NO/100
DOLLARS ($93,000,000.00).  The Purchase Price shall be satisfied as follows:

(c)

Buyer shall deposit with Chicago Title and Trust Company, 171 North Clark
Street, Chicago, Illinois Attention: Nancy Castro, Resident Vice President (the
“Earnest Money Escrowee”), earnest money in the amount of One Million Two
Hundred Thousand and no/100 Dollars ($1,200,000.00) (the “Earnest Money”) for
the mutual benefit of the parties.  The disposition of the Earnest Money shall
be governed by the terms of this Agreement from and after the date hereof.  In
the event the Earnest Money Escrowee receives Buyer’s written notice that Buyer
has elected to terminate this Agreement in accordance with the terms of this
Agreement, the Earnest Money and any interest earned thereon shall be returned
to Buyer.  The Earnest Money, at Buyer’s option, shall be held by the Earnest
Money Escrowee in an interest bearing account (any interest shall be paid to
Buyer).  At Buyer’s option, the Earnest Money shall either, be applied to the
Purchase Price and paid to Seller in cash at Closing; or the full amount of the
Purchase Price (after adjustments and credits) shall be funded by Buyer and the
Earnest Money shall be released to Buyer.

(d)

At Closing, a cash payment in the amount of the purchase Price plus or minus
prorations, credits and adjustments as provided in Section 8 and elsewhere in
this Agreement, by wire transfer or other immediately available United States
funds.

Inspection Rights.

From and after the date hereof through the expiration of the Due Diligence
Period, Buyer may cause one or more engineers, architects, auditors, appraisers
and/or other experts of its choice to inspect any documents related to the
Property and to inspect, examine, survey, obtain engineering inspections on,
obtain environmental reports for, appraise, audit and otherwise perform such
activities which, in the opinion of Buyer, are necessary to determine the
condition of the Property and to determine the suitability of the Property for
the uses and investment intended by Buyer; except that, notwithstanding the
foregoing, in conducting such activities, Buyer shall not interfere with the
business of Seller or the business of Seller’s tenants.  Buyer shall defend,
indemnify and hold harmless Seller from and against any and all liability, loss,
cost, expense and damage (including, without limitation, reasonable attorneys’
fees) suffered or incurred by Seller and caused by Buyer or its representatives
or any of their respective employees or agents in connection with such
activities, and, without limitation of the foregoing, Buyer shall repair any
damage to the Property caused by any such activities.  Buyer shall provide
Seller with an insurance certificate prior to its entry onto the Property for
the purposes described by this Section 4.  Seller agrees to make its books and
records relating to the Property available for inspection and audit by Buyer or
its agents and to execute and deliver (at the time of completion of the KPMG
audit) the audit letter in favor of KPMG (Buyer’s auditors) in the form attached
hereto as Exhibit “L,” and made a part hereof (the covenants of Seller described
by this sentence shall survive the Closing). Buyer may review and make copies of
any of Seller’s files, books and records relating to the Property.  Buyer agrees
that all confidential information





- 2 -




received from Seller and relating to the Property shall be held in confidence
(except as disclosure may be required by law) whether or not this Agreement is
terminated for any reason.

Seller’s Required Pre-Closing Deliveries.

Within five (5) days of the Effective Date Seller shall deliver to Buyer the
following (which, along with the Preliminary Commitment referred to in
subsection 6(a) hereof and the Survey (as hereinafter defined), are referred to
herein as “Pre-Closing Deliveries”):

(e)

copy of the leases described upon the Rent Roll attached hereto as Exhibit “E,”
and made a part hereof (respectively, the “Lease,” and collectively, the
“Leases”) affecting the Property (and subleases and license agreements in
Seller’s possession) together with all modifications and amendments thereof;

(f)

a certification from Seller (pursuant to the terms of the Rent Roll) setting
forth the name of each tenant at the Property and the date of the Leases and any
modifications or amendments thereto, the amount of rent payable by each tenant
throughout the term of its respective Lease, any concessions granted to the
tenants and not fully paid to such tenants as of the Effective Date, the amount
of security deposits, if any, (or a certification that Seller is not holding any
security deposits), the expiration date of the Leases, and the existence of any
options to renew or extend the term of the Leases or to purchase all or any part
of the Property and such information with respect to any subtenant if Seller has
knowledge thereof;

(g)

a certification by Seller that there are no employees of Seller at the Property;

(h)

a certification by Seller that, other than as disclosed to Buyer, there are no
service agreements, maintenance contracts or other similar agreements affecting
the Property;

(i)

copies of the most recent tax bill for the Property, together with copies of any
notice of assessments received by Seller, or any other information relative to
taxes assessed against the Property;

(j)

copies, if any, of any environmental reports, architectural drawings, plans and
specs or any similar document in Seller’s possession relating to the Property,
or in the alternative, a certification from Seller that no such reports,
drawings, plans or specifications are in Seller’s possession;

(k)

a certification from Seller that there is no personal property of Seller located
at the Property other than incidental janitorial equipment and supplies, light
bulbs and other replacement parts and the like, if any;

(l)

the most current survey of  the Property and a copy of the most current title
commitment or owner’s title insurance policy relative to the Property, if any,
that are in Seller’s possession or control;





- 3 -




(m)

copies of any insurance policies or certificates insuring the Property, whether
purchased by Seller or (to the extent in Seller’s possession) by the tenants
under the Leases;

(n)

copies of certificates of occupancy for each tenant at the Property in Seller’s
possession and copies of any building code violations received by Seller with
respect to the Property during the last two years and evidence reasonably
acceptable to Buyer regarding whether such violations have been corrected, or a
certification from Seller that it has not received any notice of building code
violations;

(o)

the materials described on Buyer’s Due Diligence Checklist, attached hereto as
Exhibit “F,” and made a part hereof; and

(p)

as applicable (depending upon the number of years the Property has been
operating), an operating statement for the Property for the two calendar years
prior to the year of the Effective Date hereof, and monthly operating statements
for the Property for each month of the year of the Effective Date.  Such
statements shall include reasonable detail of all items of income and expense,
as well as all items of capital expenditures made during the relevant periods.

Title and Survey Matters.

(q)

Preliminary Title Report; Permitted Exceptions.

Buyer shall, at Seller’s expense, as soon as practicable after the Effective
Date of this Agreement, furnish to Buyer and Seller a preliminary commitment for
title insurance dated not sooner than the Effective Date and applicable to the
Property (the “Preliminary Commitment”) issued by Chicago Title Insurance
Company (the “Title Company”).  The Title Company shall also provide to Buyer
copies of all plats and other documents constituting title exceptions as
disclosed in the Preliminary Commitment.  As used in this Agreement, the term
“Permitted Exceptions” shall mean and refer to:

(i)

general real estate taxes not due and payable;

(ii)

the Leases and any modifications or amendments of the Leases, and any subleases
of which Seller has provided notice of the existence to same to Buyer; and

(iii)

any covenants, conditions, restrictions, easements or other matters affecting
title to the Property, disclosed on the Preliminary Commitment or the Survey and
approved or deemed approved by Buyer.

Not later than the earlier of (x) ten (10) days following Buyer’s receipt of the
later to be received of the Preliminary Commitment or the Survey (defined below)
or (y) the expiration of the Due Diligence Period, Buyer will give notice to
Seller (“Buyer’s Title Objection Notice”) of those exceptions to title shown on
the Preliminary Commitment or the Survey which are not approved by Buyer, and
Buyer shall furnish to Seller a copy of the Preliminary Commitment and the
Survey with such notice.  Failure of Buyer to give such notice within the time
stated above shall constitute approval of all matters shown on the Preliminary
Commitment and the Survey as





- 4 -




Permitted Exceptions (other than the liens described in the following paragraph)
and failure of Buyer to object to an exception or other matter in the Buyer’s
Title Objection Notice shall constitute approval of such exception or other
matter (other than the liens described in the following paragraph).  Within ten
(10) days following Seller’s receipt of Buyer’s Title Objection Notice, Seller
shall give notice to Buyer (“Seller’s Cure Notice”) as to which, if any,
objections raised in Buyer’s Title Objection Notice, Seller is willing to cure,
and if Seller shall fail to timely give the Seller’s Cure Notice, Seller shall
be deemed to have declined to cure all objections raised in the Buyer’s Title
Objection Notice.  Within ten (10) days after Seller shall have declined, or
been deemed to have declined, to cure any objection raised in Buyer’s Title
Objection Notice, Buyer may terminate this Agreement by notice to Seller and
such termination shall be governed by subsection 7(b) the same as if it was a
termination pursuant to Section 7, and if Buyer shall not so terminate this
Agreement then all of the objections which Seller shall have declined, or shall
have been deemed to have declined, will constitute Permitted Exceptions.

Notwithstanding the foregoing, as used in this Agreement, the “Permitted
Exceptions” shall not include any mortgage lien, mechanics’ lien or judgment
lien against the Property. In the event any such mortgage lien, mechanics’ lien
or judgment lien appears on the Preliminary Commitment or otherwise arises with
respect to the Property on or prior to the Closing, Seller shall, at its expense
and on or prior to the Closing, cause such mortgage lien, mechanics’ lien or
judgment lien to be removed from the title insurance policy, as applicable, to
be delivered to Buyer at the Closing, either by satisfying such lien out of the
proceeds payable to Seller at the Closing or by causing the Title Company to
insure over such mortgage lien, mechanics’ lien or judgment lien, as applicable.

(r)

Manner of Conveyance; Identity of Grantee.

At Closing, Seller shall deliver to Buyer a Special Warranty Deed with respect
to the Property.  On or prior to five (5) business days prior to the Closing
date, Buyer shall, subject to subsection 18(h) below, notify Seller in writing
of the identity of Buyer’s grantee for the Property.

(s)

Survey.

Seller shall, at Seller’s expense as soon as practicable after the Effective
Date, obtain an update to Seller’s existing as-built survey of the Property, and
containing a certification in the form attached hereto as Exhibit “H,” and made
a part hereof, and containing such Table A Options as therein described (the
“Survey”).  In addition, the Survey shall indicate whether or not the Property
or any part thereof is located within a flood plain area, and the surveyor shall
prepare and deliver elevation certificates in favor of Buyer.  The Survey shall
be certified to the Title Company, Buyer, Buyer’s lender, and Buyer’s grantee,
if applicable.

(t)

Title Insurance Policy.

As a condition precedent to Buyer’s obligation to close the transactions
contemplated hereby, at Closing, there shall have issued to the grantee of the
Property, at the sole cost and expense of Seller, a hand-marked and signed (by
the title underwriter) owner’s title insurance policy for the Property in the
most current ALTA form issued by the Title Company, in the





- 5 -




amount of the Purchase Price and showing title to the Property in Buyer’s
designated nominee (as identified pursuant to subsection 6(b) above), subject
only to the Permitted Exceptions, and with extended coverage over all standard,
or general exceptions (the “Title Policy”).  The Title Policy shall also contain
an affirmative endorsement insuring that there are no violations of restrictive
covenants, if any, affecting the Property, and extended coverage over the
standard pre-printed exceptions and the following described endorsements: 3.1
zoning with parking and loading docks, survey, tax parcel (PIN), contiguity,
access, tax deed (non-extinguishment of easement rights), creditor’s rights,
Fairway, environmental liens, deletion of arbitration, subdivision, location,
comprehensive, and utility facility.

(u)

Phase I.  

Within 5-days of the full execution of this Agreement, Seller shall deliver to
Buyer copies of existing “Phase I” and “Phase II” (if applicable) environmental
site assessments in regard to the Property.  Buyer shall order and obtain prior
to the expiration of the Due Diligence Period, an updated Phase I, at Seller’s
expense (not to exceed $3,000.00).

Buyer’s Rights to Terminate this Agreement.

(v)

If Buyer is not satisfied for any reason, or for no reason, in any respect, in
the judgment of Buyer, with the results of its inspections described in Section
4, above, or with the content of the Pre-Closing Deliveries described in Section
5, hereof or with the Preliminary Commitment or Survey delivered pursuant to
Section 6, hereof, then Buyer may terminate this Agreement provided that written
notice thereof is received by Seller and Earnest Money Escrowee on or prior to
5:00 P.M., Chicago, Illinois local time on or before January 18 , 2011 (the “Due
Diligence Period”).

NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EARNEST MONEY
ESCROWEE IS HEREBY AUTHORIZED AND DIRECTED TO RELEASE THE EARNEST MONEY TO BUYER
IMMEDIATELY (WITHOUT FURTHER AUTHORIZATION FROM SELLER) UPON RECEIPT BY EARNEST
MONEY ESCROWEE OF BUYER’S NOTICE OF TERMINATION OF THE AGREEMENT ON OR PRIOR TO
5:00 P.M. (CHICAGO, ILLINOIS TIME) ON JANUARY 18, 2011.

(w)

Upon termination of this Agreement pursuant to this Section 7; (i) the Earnest
Money (and all interest earned thereon, if any) shall immediately be returned to
Buyer by the Earnest Money Escrowee, (ii) neither party shall have any further
liability or obligation to the other except for the Post-Termination
Obligations, as hereinafter defined in subsection 7(c), and (iii) Buyer, upon
five-days prior written notice from Seller, shall return to Seller any documents
received from Seller, and shall thereafter keep all confidential information
received as a result  of its inspection in confidence.  Nothing contained in
Section 4, or this Section 7, regarding Buyer’s confidentiality obligations
shall prohibit or restrict Buyer from disclosing any confidential information
received by Buyer from Seller to lawyers, accountants, auditors or other
professionals utilized by Buyer as part of its due diligence investigations, or
any lender or due diligence officer or personnel of any broker-dealer for the
sale of securities or as may be required by law or by SEC reporting
requirements.





- 6 -




(x)

As used in this Agreement, the “Post-Termination Obligations” shall mean and
refer to the indemnity and repair provisions of Section 4, the indemnity
provisions of Section 14 hereof, and Buyer’s confidentiality obligations
described under Section 4 and subsection 7(b), hereof.  Such Post-Termination
Obligations shall survive any termination of this Agreement.

Prorations and Adjustments.

The following items shall be prorated and adjusted (on a per diem basis unless
otherwise stated) between Buyer and Seller at the Closing:

(y)

Security Deposits.  Security deposits under the Leases shall be credited to
Buyer at Closing.

(z)

Real Estate Tax Expense.  Real estate property taxes and assessments due and
payable prior to the date of Closing shall be paid in full on or prior to the
Closing date.  Real estate property taxes and assessments accrued and assessed
against the Property but not yet due and payable shall be accounted for and
prorated as of the date of Closing on the basis of the most currently issued (at
the time of Closing) real estate tax bills and the net credit to Buyer shall be
paid in cash or as a credit against the Purchase Price.  The real estate taxes
shall be prorated within ninety (90) days of issuance of the actual tax bills.

(aa)

Assessments.  If any general or special assessments (as contrasted to ad valorem
taxes) are payable in installments, the parties shall prorate the amount of the
installment next due as if payable in arrears.

(bb)

Revenues.  Rent, percentage rent and reimbursements for real estate tax charges,
common area maintenance charges, insurance premiums, utilities and other lease
charges shall be accounted for and prorated as follows: except as otherwise
provided in this Agreement, Buyer shall be entitled to all rents, percentage
rent, miscellaneous income and reimbursements for real estate tax charges,
common area maintenance charges, insurance premiums, utilities and other lease
charges paid as of the date of Closing and attributable to the period on and
after the Closing, and Seller shall be entitled to all such items, if any,
relating to the period prior to the Closing.  At Closing, Seller shall credit
Buyer in an amount equal such prorated rent and reimbursements paid through the
end of the month in which Closing occurs.  Any amounts received after Closing
from tenants under Leases by Seller or Buyer attributable to the month of
Closing shall be prorated and the amount due the other party shall be remitted
to that party within ten (10) days following receipt thereof.

Within one hundred twenty (120) days following the end of the calendar year
2010, Seller shall determine (the “2010 Reconciliation”) the sums, if any, which
are payable by tenants under Leases or by the owners or occupants of any
outparcels (“CAM Parties”) for maintenance expenses, operating expenses,
insurance and taxes (“CAM”) for calendar year 2010.  Upon receipt, the annual
reimbursements due from tenants shall be applied and remitted based upon a Buyer
and Seller percentage that is in the same proportion as the actual CAM expenses
paid by each.  For example, if Seller’s actual CAM expenses were $800 and
Buyer’s actual CAM expenses were $200, then Seller’s percentage would be 80% and
Buyer’s





- 7 -




percentage would be 20%.  From said amounts, the prorated monthly deposits
actually received from CAM Parties by Seller and Buyer for calendar year 2010
shall be subtracted from the Buyer and Seller amounts calculated in the
preceding two sentences.  If the 2010 Reconciliation shows that the CAM Parties
are owed a refund of CAM by Seller, such amount owed shall be paid to Buyer
within thirty (30) days of receipt or preparation of the 2010 Reconciliation
worksheet(s) detailing the calculation of same.  If the 2010 Reconciliation
shows that CAM Parties owe additional CAM charges to Seller, Buyer shall provide
the 2010 Reconciliation worksheet(s) within ten (10) business days of receipt or
preparation of the 2010 Reconciliation to the tenants and shall be responsible
for collecting such additional CAM charges and shall pay to Seller within thirty
(30) days any such amounts collected by Buyer.  If the Closing occurs in 2011,
then within one hundred twenty (120) days following the end of the calendar year
2011, Buyer shall determine (the “2011 Reconciliation”) the sums, if any, which
are payable by CAM Parties for CAM for calendar year 2011 and the procedures
described in this paragraph shall also apply to the 2011 Reconciliation.  

(cc)

Percentage Rent.  The proration of any percentage rent paid by a tenant under
its Lease shall be separately calculated on the basis of the fiscal year set
forth in such tenant’s Lease for the determination and payment of percentage
rent and the number of days within the fiscal year that the Property was owned
by Seller.  

(dd)

Past Due Amounts.  Seller shall not receive any credit at Closing with respect
to any unpaid accrued rents, percentage rents and reimbursements for common area
maintenance charges, insurance premiums and other lease charges owing from
tenants of the Property as of the Closing date which are more than thirty (30)
days past due. Seller shall not retain any security deposits or prepaid rent to
offset any unpaid accrued rent or other unpaid amounts.

With respect to any such unpaid amounts, (x) Seller shall retain the right, at
its expense, to sue the applicable tenant for collection of any such unpaid
amounts and, to the extent the applicable lease permits, collection costs and
interest (and, in such regard, Buyer agrees to cooperate reasonably with any
efforts by Seller to collect the aforesaid unpaid amounts; provided, however,
Seller shall not be entitled to sue for possession), and provided further that
Seller shall reimburse Buyer for any cost or expense incurred by Buyer in
connection with such cooperation, and (y) if Buyer collects any such unpaid
amounts, Buyer shall promptly pay such amounts to Seller (and in such regard, if
Buyer receives any amount from a tenant of the Property as to which such tenant
specifically informs Buyer in writing to which lease obligation such payment is
to be applied (which writing may be by notation on a check or check stub or
similar method of identifying the rent or other obligation intended to be paid),
Buyer shall so apply such payment; if such tenant does not so inform Buyer
relative to how a particular payment is to be applied, Buyer shall be entitled
to apply such payment first, on account of past due amounts owed to Buyer;
second, on account of current amounts owed to Buyer; and third, on account of
past due amounts owed to Seller).

(ee)

Expense prorations - Except insofar as the same constitute expenses pro ratable
under subsection 8(d) or 8(f) above, utility charges and deposits, fuels and all
other items of expense customarily prorated on the transfer of properties
similar to the Property shall be





- 8 -




prorated on an accrual basis as of the Closing date on the basis of the most
recent ascertainable bills or on other reliable information with respect to each
item of expense.

(ff)

Purpose and Intent.  The purpose and intent as to the provisions of prorations
and adjustments set forth in this Section 8 and elsewhere in this Agreement is
that Seller shall bear all expenses of ownership and operation of the Property
and shall receive all income therefrom accruing through midnight of the day
preceding the Closing and Buyer shall bear all such expenses and receive all
such income accruing thereafter.  For purposes of calculating prorations and
adjustments, Buyer shall be deemed to be in title to the Property, and therefore
entitled to income therefrom and responsible for the expenses thereof, for the
entire day on which the Closing occurs provided that Seller receives the funds
due to Seller at Closing at or prior to 4:00 p.m., Chicago, Illinois time, on
the Closing date, it being understood and agreed that, if the funds are received
after such time on the Closing date, Seller shall be deemed in title to the
Property as aforesaid for the entire day on which the Closing occurs.  Except as
otherwise described, all prorations and adjustments shall be final, except that,
in the event of any computational mistake or error, the parties shall make an
appropriate adjustment(s) in cash between them to correct such mistake or error
promptly after the discovery thereof.

(gg)

Post-Closing Tenant Dispute.  In the event that on or prior to the first
anniversary of the Closing Date a tenant of the Property exercises any right
that it might have under its lease to inspect or audit the common area
maintenance expenses for the Property for any reconciliation period prior to the
Closing Date, Buyer shall promptly notify Seller of such exercise.  Seller, at
the cost and expense of Seller, shall have the right to fully participate in,
and at its election, take over the management and defense of, such inspection or
audit and any litigation, mediation and/or arbitration proceedings resulting
from such inspection or audit.  Buyer shall reasonably cooperate with the
efforts of Seller in connection with any such inspection, audit, litigation,
mediation and/or arbitration proceeding and shall utilize reasonable efforts to
minimize or mitigate any liability of Seller hereunder.  Seller hereby covenants
and agrees to indemnify and hold harmless Buyer from and against any liabilities
Buyer shall suffer as a result of any refund of common area costs or payment of
costs and expenses with respect to any period prior to the Closing Date as a
result of any such inspection or audit initiated and with the results
articulated to Buyer on or prior to the first anniversary of the Closing Date.

(hh)

The provisions of this Section 8 shall not be merged into the Deed delivered by
Seller at Closing and shall survive the Closing for a period of 24-months from
the Closing Date.

Costs to Buyer and Seller.

(ii)

At Closing, Seller shall pay the following:

(i)

one-half of all escrow fees and one-half of all “NY Style” closing fees;

(ii)

the Virginia recording tax (so-called Grantee Tax); and Grantor’s Tax;





- 9 -




(iii)

the cost of recording releases of any mortgage or other liens, or of any other
instruments, that do not constitute Permitted Exceptions;

(iv)

the costs of Seller’s counsel;

(v)

the costs of the Survey;

(vi)

the costs of the Phase I (not to exceed $3,000.00);

(vii)

all title insurance, search and exam fees, work charges, copy charges and policy
issuance premiums; and

(viii)

the costs of the Broker (as hereinafter defined).

(jj)

At Closing, Buyer shall pay the costs of Buyer’s due diligence investigations,
Buyer’s counsel, all recording or filing fees (other than recording taxes and
fees for which Seller is responsible as provided in subsection 9(a) above),
 one-half of all escrow fees,  and one-half of all “NY Style” closing fees.

Conditions Precedent to Buyer’s Obligation.

Buyer’s obligation to perform under this Agreement is subject to and contingent
upon the following described matters.  In the event such conditions are not
satisfied, Buyer may terminate this Agreement by written notice to Seller prior
to Closing, and upon any such termination the Earnest Money shall immediately be
returned to Buyer and this Agreement shall be null and void, except for the
provisions hereof that expressly survive the termination of this Agreement.

(kk)

Title Condition of the Property.

The Title Company’s issuing or committing to issue the Title Policy insuring
that fee simple title to the Property is vested in Buyer as required in
subsection 6(d) hereof.

(ll)

Completeness, Truth and Accuracy.

The completeness, truth and accuracy in all material respects, of the Rent Roll,
and any certifications, schedules, covenants and statements prepared and
executed by Seller as part of the Pre-Closing Deliveries, the completeness in
all material respects of the Leases delivered by Seller as part of the
Pre-Closing Deliveries, the completeness, truth and accuracy in all material
respects, when made of the representations of Seller contained in Section 11
hereof, and the performance by Seller, to the extent possible by the date of
Closing, of the covenants contained in Section 11 hereof. It shall be a
condition to Buyer’s obligation to close with respect to the Property that, at
the Closing, Seller shall deliver to Buyer a Certificate that shall confirm the
truth and accuracy in all material respects, as of Closing, of Seller’s
representations contained in this Agreement (reflecting such changes as may have
occurred between the Effective Date and the Date of Closing), and the
representations contained in such certificate, as well as any continuing
obligations of Seller hereunder, shall survive the Closing for a period of
twelve (12) months.





- 10 -




(mm)

Other Conditions.

The other conditions to Buyer’s obligation to close as set forth in subsection
7(a), Section 15, Section 16, or elsewhere in this Agreement, including the
performance by Seller of all its obligations hereunder in all material respects,
being satisfied.

(nn)

Estoppels.

The receipt by Buyer of the tenant and REA estoppel letters described in
subsection 16(a) and subsection 16(b), hereof.

(oo)

No Litigation. That as of the date of Closing, there shall not be any litigation
threatened or pending against Seller as of the Date of Closing related to the
Property or any Lease.

(pp)

No Default. That as of the date of Closing, neither Seller (as landlord) nor any
tenant or guarantor under a Lease, shall be in material default thereunder.




Representations and Covenants of Seller.

Seller hereby makes the following representations and covenants to Buyer with
regard to the Property, all of which representations and covenants shall be
deemed remade as of Closing and shall survive the Closing for a period of twelve
(12) months:

(qq)

As of the date hereof, (i) Seller, to its knowledge, is not aware of and has
received no building code violation notices with respect to the Property (other
than notices of violations which have been removed or corrected); and (ii)
Seller, to its knowledge, is not aware of and has received no notices of any
action or governmental proceeding in eminent domain (except as described in
Exhibit “K”), or for a zoning change, which would affect the Property.

(rr)

As of the date hereof, there are no leases or rental agreements affecting the
Property other than the Leases delivered by Seller to Buyer pursuant to
subsection 5(a) above.  Except as noted on the schedule of Leases delivered by
Seller to Buyer, the Leases generally require the tenants thereunder to pay a
pro rata share of taxes, insurance and common area expenses directly to Seller,
as landlord under the Leases.  The Leases do not grant the tenants a right to
purchase all or any part of the Property.  Between the date hereof and the
earlier of the Closing date or the termination of this Agreement, Seller shall
not amend, modify or terminate the Leases, or enter into new leases, of space at
the Property, other than in accordance with subsection 16(e) below.  As of the
date hereof, Seller is the holder of all of the landlord’s right, title and
interest in, to and under the Leases (except as encumbered by Seller's existing
financing, which is to be satisfied in connection with the Closing). Seller has
not received, nor is Seller aware of, any claim from any tenant under the Leases
alleging any type of default by the landlord under the Leases or demanding any
work or payment from landlord.

(ss)

Except as may be disclosed in the Pre-Closing Deliveries, there are no persons
employed by Seller in connection with the operation of the Property, and except
as may





- 11 -




be disclosed in the Pre-Closing Deliveries, there are no maintenance,
advertising, management, leasing, employment, or service contracts affecting the
Property that will be in effect at Closing unless expressly assumed in writing
by Buyer.  Otherwise, Seller shall terminate any such employee and any such
contracts (not expressly assumed by Buyer) at or prior to Closing.

(tt)

That (i) Seller has the capacity and requisite authority to enter into and carry
out this Agreement and the transactions contemplated hereby and will provide
evidence thereof to Buyer at Closing; (ii) Seller owns fee simple title to the
Property subject to all matters of record; and (iii) no third party has any
right to purchase all or any part of Property.

(uu)

Except as otherwise expressly provided herein, Seller shall not further encumber
the Property or any of the improvements or personal property located thereon.
 Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller shall not voluntarily create any exception
to title to the Property.

(vv)

To the best of Seller’s knowledge, as of the date hereof, there is no suit,
action or arbitration, or legal or other proceeding or governmental
investigation, pending which materially and adversely affects the Property.

(ww)

To the best of Seller’s knowledge, as of the date hereof, there exists at the
Property no violation of any applicable federal, state or local law, statute,
ordinance, rule or regulation regulating the use, generation, storage, handling
or disposal of any hazardous wastes, toxic, hazardous or dangerous substances or
similar substances or materials defined as hazardous, toxic or environmentally
unsafe under any of the aforesaid laws, statutes, ordinances, rules or
regulations.

(xx)

No change in the manner of calculation of percentage rent will occur from the
date of delivery of the Pre-Closing Deliveries under Section 5 hereof, through
the date of Closing, except as expressly set forth in the Leases.

(yy)

Seller hereby agrees to indemnify, defend and hold harmless Buyer from and
against any and all claims, losses, costs and expenses arising in regard to any
unpaid sales tax lien owed to the Commonwealth of Virginia Department of Revenue
and based upon sales made during the period of time the Property was owned by
Seller.

(zz)

There exist no non-recorded development, cost-sharing, recapture or
like-agreements burdening either Seller or the Property that will survive the
Closing of the transactions described by this Agreement.

(aaa)

There are no claims for brokerage commissions, finders’ fees, or similar
compensation in connection with this Agreement based on any arrangement or
agreement entered into by Seller and binding upon Buyer, except as set forth in
Section 14, hereof.

(bbb)

 The following spaces are now and may remain vacant shells: LF-105, L-101,
V-101, OF-4001.  All other tenant space has been or will be built out as of the
date of Closing, excluding proposed Outparcel B tenant space.








- 12 -




Possession; Closing Documents.

(ccc)

Possession.  Full possession of the Property (subject to the rights of the
tenants under the Leases and any other Permitted Exceptions) shall be delivered
to Buyer by Seller at Closing.

(ddd)

Seller’s Closing Documents.  At Closing, Seller shall deliver, or cause to be
delivered, to Buyer the following, each in form reasonably acceptable to Buyer:

(i)

A Special Warranty Deed with regard to the Property.  

(ii)

An Assignment of Leases executed by Seller and in the form of Exhibit “B,”
attached hereto and relating to the Leases (which instrument shall also be
executed by Seller’s managing agent, if any), and the original Leases.

(iii)

As to any warranties for materials and workmanship (e.g. roof, HVAC, parking
lot), copies thereof and an assignment executed by Seller of all of its right,
title and interest in, to and under the same, and also the original transfer of
such warranties assented to by the material and/or service provider at no cost
or expense to Buyer.

(iv)

All as-built plans and specifications, if any, relative to the Property in the
possession or control of Seller.

(v)

All certificates of occupancy, building permits and similar governmental
approvals affecting the Property in Seller’s possession or control.

(vi)

A Closing and Proration Statement conforming to the proration and other relevant
provisions of this Agreement.

(vii)

Letters to the tenants of the Property in the form attached hereto as Exhibit
“I,” and made a part hereof.

(viii)

The tenant estoppel letters required to be delivered pursuant to subsection
16(a) hereof and all additional tenant estoppel letters and REA Estoppel letters
required to be delivered pursuant to subsection 16(b) hereof.

(ix)

Such other documents and instruments as may reasonably be required by Buyer and
the Title Company and which may be necessary to consummate this transaction and
otherwise to effect the agreements of the parties hereto.

(x)

If the KPMG audit is then completed, the Seller-executed audit letter.





- 13 -







(eee)

Buyer’s Closing Documents.

At Closing, Buyer shall deliver, or cause to be delivered, to Seller, the
following in form and substance reasonably acceptable to Seller:

(i)

Cash on account of the Purchase Price (by wire transfer or other immediately
available United States funds) as required by Section 3 above.

(ii)

An Assignment and Assumption of the Leases executed by Buyer and in the form of
Exhibit “B,” attached hereto, and relating to the Leases in effect at Closing.

(iii)

An assumption by Buyer of the warranties and contracts that are being assigned
to Buyer.

(iv)

A Closing and Proration Statement conforming to the proration and other relevant
provisions of this Agreement.

(v)

Such other documents and instruments as reasonably may be required by Seller and
the Title Company and which may be necessary to consummate this transaction and
otherwise to effect the agreements of the parties hereto.

Default.

(fff)

Seller Default Discovered Prior to Closing.  If, on or before the Closing date,
(x) Buyer is or becomes aware that any of the representations and warranties
made by Seller in this Agreement, or in any document or instrument executed by
Seller and delivered to Buyer in connection with this Agreement or the Closing
hereunder, including the representations made in Section 11 hereof, are not true
and correct in all material respects, or (y) Buyer is or becomes aware that
there is any material inaccuracy in any, certifications, schedules, covenants or
statements prepared and executed by Seller as part of the Pre-Closing
Deliveries, or (z) Seller has failed to perform in any material respect any of
the covenants, agreements and indemnities contained herein or in any of the
aforesaid other documents and instruments to be performed by him, her or it
within the time for performance as specified herein (including Seller’s
obligation to close) or therein, then, provided Buyer has notified Seller in
writing of same and Seller has failed to cure such condition or circumstance or
non-performance within 5-business days of receipt of such notice, Buyer’s
 remedies on account of any such breach shall be to:

(i)

terminate this Agreement by delivering written notice of Buyer’s election to
terminate to Seller, in which event the Earnest Money (and all interest thereon)
shall be returned immediately to Buyer and neither Seller nor Buyer shall have
any further liability to the other except for the Post-Termination Obligations
except that Seller will reimburse Buyer for all of its actual out of pocket
third party costs and expenses incurred in connection with its due diligence of
the Property up to $75,000.00; or

(ii)

waive any claim for such breach and complete the purchase of the Property; or





- 14 -




(iii)

waive any claim for damages and file an action (the “Specific Performance
Action”) for specific performance of this Agreement to compel Seller to close,
and Buyer shall be entitled to reimbursement for all of its costs and expenses,
including reasonable attorneys’ fees, incurred in connection with such Specific
Performance Action, if it prevails.

(ggg)

Buyer Default.  In the event that Buyer shall have failed to close upon the
acquisition of the Property when otherwise expressly required to do so by the
terms of this Agreement, and provided Seller has notified Buyer in writing of
the same and Buyer has failed to cure such condition or circumstance or
non-performance within 5-days of receipt of such notice, Seller’s sole remedy on
account thereof shall be to terminate this Agreement by delivering written
notice of its election to so terminate to Buyer, in which event the Earnest
Money (and all interest thereon) shall be paid to Seller as liquidated damages,
it being understood that Seller’s actual damages in the event of such default
are difficult to ascertain and that such proceeds represent the parties’ best
current estimate of such damage and thereupon neither party shall have any
further obligation to the other under this Agreement except for the
Post-Termination Obligations.

Brokerage.

Seller and Buyer acknowledge that CB Richard Ellis (Attn: Casey Rosen and Bill
Kent) (the “Broker”) has participated as a broker or consultant to Seller in
this transaction.  Seller shall pay the Broker’s commission from the Closing
Escrow pursuant to an agreement between Seller and Broker.  In addition, at or
prior to Closing, Seller shall pay any and all leasing fees and commissions due
and payable in connection with any Lease.  Buyer and Seller each represent and
warrant to the other that they have dealt with no other brokers, finders or
intermediaries of any kind in connection with this transaction.  Seller does
hereby indemnify and agree to hold Buyer harmless from and against any and all
causes, claims, demands, losses, liabilities, fees, commissions, settlements,
judgments, damages, expenses and fees (including, without limitation, reasonable
attorneys’ fees and court costs) in connection with any claim for commissions,
fees, compensation or other charges relating in any way to any Lease and this
transaction, or the consummation thereof, which may be made by any person, firm
or entity (including Broker ) as the result of any of Seller’s acts or the acts
of Seller’s representatives, or as a result of Seller’s breach of its
representations to Buyer contained in this Section.  Buyer does hereby indemnify
and agree to hold Seller harmless from and against any and all causes, claims,
demands, losses, liabilities, fees, commissions, settlements, judgments,
damages, expenses and fees (including, without limitation, reasonable attorney’s
fees and court costs) in connection with any claim for commissions, fees,
compensation or other charges relating in any way to this transaction, or the
consummation thereof, which may be made by any person, firm, or entity
(excluding Broker ) as the result of any of Buyer’s acts or the acts of Buyer’s
representatives, or as a result of Buyer’s breach of its representations to
Seller contained in this Section.  The obligations of Buyer and Seller under
this Section 14 shall survive any termination of or Closing under this
Agreement.





- 15 -







Buyer’s Condition Precedent as to Property Tenancies.

(hhh)

It is a condition to Buyer’s obligation to close that as of the date of Closing:
(i) the Property be no less than ninety-four percent (94.00%) (based upon gross
leasable area) leased to tenants under leases with all Occupancy Conditions,
described upon Exhibit “J,” attached, (as hereinafter defined) having been
fulfilled, pursuant to the Rent Roll, and (ii) all tenant improvement allowances
and leasing commissions for any tenant lease shall have been fully paid and
discharged (or credited to Buyer at Closing).  Notwithstanding the foregoing,
the gross leasable area leased to the tenants Time Happens and Chemcorr listed
on Exhibit “M” hereto shall be deemed “leased to tenants” for purposes of this
provision even if all Occupancy Conditions have not been fulfilled as of the
date of Closing for Time Happens and Chemcorr.  Further, if on the date of
Closing the sole remaining unfulfilled Occupancy Condition for the tenant ABC
Liquor (listed on Exhibit “M”) is that its obligation to pay rent has not yet
commenced by the terms of its lease, then Buyer agrees to Close upon the
acquisition of the Property (as to ABC Liquor) notwithstanding the
non-satisfaction of the payment of rent Occupancy Condition by ABC Liquor, so
long as Buyer receives the “make whole” credit (described immediately below) at
Closing.




(iii)

Buyer has approved the tenants and their lease terms listed on Exhibit “M”
hereto, subject only to review and approval of the executed lease(s) by Buyer.
Any prospective tenant and its lease terms shall be subject to review and
written approval of Buyer.  Seller covenants and agrees that Seller shall be
solely responsible for the payment of the costs of construction, tenant
build-out and improvement allowances, an at-Closing credit to Buyer for rent and
reimbursements in an amount sufficient to “make-whole” Buyer for rent and
reimbursements attributable to any tenant expressly accepted by Buyer (if any,
in addition to the tenants Time Happens and Chemcorr) as not paying full rent as
of Closing, calculated from and including the date of Closing, through the date
the tenant is scheduled to commence the payment of full rent by the terms of its
lease, and payment of brokerage commissions and like-costs and expenses related
to each tenancy described upon Exhibit “M.”

Seller’s Obligations Regarding the Leases

(jjj)

It shall be a condition to Buyer’s obligation to close with respect to the
Property that there shall not be a material default by either Seller, as
landlord, or any tenant under Lease , in the performance of the respective
obligations thereunder, and on or prior to ten (10) days before the date of
Closing under this Agreement, Buyer shall have received: (i) an estoppel
certificate, in such tenant’s  customary form, otherwise in the form attached
hereto as Exhibit “C,” from each of the following: Ross, Shoe Carnival,
 PetsMart, Starbucks, Lane Bryant, Game Stop, Best Buy, Bed Bath, AC Moore,
Books-a-Million, Walgreens, ULTA, Longhorn Steakhouse, Rack Room Shoes, Buffalo
Wild Wings, Fulton Bank, Justice, CJ Banks, VA State Liquor, Christopher and
Banks, AT&T Wireless, T Mobile, FedEx Kinko’s, CitiFinancial, GNC, Sentara
Medicine, Office Max, Virginia Premier HMO, Deb Shops, Five Below, IHOP, Tae
Kwon Do and Red City Buffet (collectively, the “Required Estoppel





- 16 -




Tenants”), and (ii) an estoppel, certificate in the form required pursuant to
the applicable Lease or otherwise in form and substance reasonably acceptable to
Buyer, (provided that national tenants may use their own typical form of
estoppel) from tenants leasing not less than eighty percent (80%) of the space
in the Property leased to tenants other than the Required Estoppel Tenants (and
each lease guarantor of a Lease for which an estoppel certificate is required,
as applicable).  Subject to satisfaction of the estoppel delivery requirements
immediately above, Seller shall deliver a Seller estoppel (in the form described
by the tenant estoppel form attached hereto or the form either described by or
attached to the applicable tenant lease) to Buyer for any tenant not otherwise
delivering a tenant estoppel.  Seller’s estoppel shall survive Closing for a
period of time measured from the date of Closing until the first to occur of:
(i) 12-months from the date of Closing, and (ii) receipt by Buyer of an
acceptable (which would include (as to form) the form either described by or
attached to any lease or the form estoppel of any national credit tenant) tenant
estoppel for the tenant in question.

(kkk)

Seller shall request an REA estoppel certificate substantially in the form of
Exhibit “D,” attached hereto and made a part hereof, from Kohl’s (shadow anchor)
and each other party (if any) to any reciprocal easement agreement (REA),
declaration, association, or like-agreement affecting the Property and Seller
will furnish to Buyer copies of all responses received from such requests.
 Kohl’s may deliver its typical form of REA estoppel.

(lll)

Buyer shall also have the right to contact any tenant or REA party if such
tenant or REA party does not deliver an estoppel certificate or if the estoppel
certificate delivered by such tenant or REA party contains material changes to
the required form. Seller shall use its commercially reasonable efforts to
resolve material changes between the estoppel certificate furnished to each
tenant and REA party and the estoppel certificate received from any tenant and
REA party.

(mmm)

Intentionally Deleted.

(nnn)

Between the date of this Agreement and the expiration of the Due Diligence
Period Seller may enter into new leases and may amend, modify or terminate any
Lease affecting all or any portion of the Property in the ordinary course of
business and consistent with Seller’s past management of the Property.  Between
the expiration of the Due Diligence Period and the earlier of the Closing or the
termination of this Agreement, Seller shall not be permitted to amend, modify or
terminate any Lease affecting all or any portion of the Property, or to enter
into new leases of space at the Property, without first obtaining Buyer’s prior
written approval, which approval will not be unreasonably withheld or delayed.

Indemnity.

From and after the date of Closing, (a) Seller agrees to indemnify, protect,
defend and hold Buyer, its directors, officers, employees, partners, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney’s fees and court
costs and liabilities (except those caused by the willful misconduct or
negligent acts or omissions of Buyer or its directors, officers, employees,
partners, lenders and agents and except those for which Buyer has indemnified
Seller pursuant to Paragraph 4 of this Agreement), arising out of the ownership
and operation of the Property prior





- 17 -




to the Closing date, whether arising in contract, tort, or related to the actual
or alleged injury to, or death of, any person or loss of or damage to property
in or upon the Property; and (b) in addition to the indemnification provided
under Paragraph 4 of this Agreement, Buyer agrees to indemnify, protect, defend
and hold Seller, its directors, officers, partners, employees, lenders and
agents harmless from and against all claims, actions, losses, damages, costs and
expenses, including, but not limited to, reasonable attorney’s fees and court
costs and liabilities (except those caused by the willful misconduct or
negligent acts or omissions of Seller or its directors, officers, partners,
employees, lenders and agents), arising out of the ownership and operation of
the Property by Buyer from and after the Closing date, whether arising in
contract, tort, or related to the actual or alleged injury to, or death of, any
person or loss of or damage to property in or upon the Property.

Miscellaneous

(ooo)

All notices, consents and approvals required by this Agreement shall be either:
 (i) personally delivered; or (ii) sent via facsimile transmission; or (iii)
sent by overnight courier for next-business day delivery via Federal Express,
UPS, Purolator or another national reputable courier.  Said notices, consents
and approvals shall be deemed received on the date the same are actually
received or delivery thereof is refused.  Said notices, consents and approvals
shall be sent to the parties hereto at the following addresses, unless otherwise
notified in writing:

To Seller:

Mountain Ventures Virginia Beach, LLC

c/o The Goodman Company

Phillips Point, East Tower

777 South Flagler Drive, Suite 1101

West Palm Beach, Florida 33401

Attn: Lawrence A. Silvestri, General Counsel

Facsimile: 561-832-8466




To Buyer:

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Mark Cosenza, Vice President

Facsimile: 630-218-4935




Copy to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, General Counsel

Facsimile: 630-218-4900 and 630-571-2360




(ppp)

Waiver of Jury Trial.

Each of Seller and Buyer hereby expressly waives any right to trial by jury of
any claim, demand, action or cause of action (i) arising under this Agreement or
any other instrument executed or delivered in connection herewith or (ii) in any
way connected with or related or





- 18 -




incidental to its dealings with respect to this Agreement or any other
instrument executed or delivered in connection herewith, or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether sounding in contract or tort or otherwise; and each of
Seller and Buyer hereby agrees and consents that any such claim, demand, action
or cause of action shall be decided by court trial without a jury.

(qqq)

Entire Agreement and Amendments.

This Agreement, together with any Exhibits referred to herein, constitute the
entire understanding between the parties hereto and supersedes any and all prior
arrangements or understandings between the parties.  This Agreement can be
amended only by a writing signed by Buyer and Seller.

(rrr)

Exhibits.

All exhibits attached hereto are hereby incorporated by reference and made a
part hereof.

(sss)

Insurance; Destruction of Improvements.

Between the date of this Agreement and the earlier of the Closing date or the
termination of this Agreement, Seller agrees to maintain with respect to the
Property casualty insurance with replacement cost and agreed amount coverage.

If prior to Closing all or any part of the Property is destroyed or damaged or
is taken by condemnation, eminent domain or other governmental acquisition
provisions, then the following procedures shall apply:

(i)

If the cost of repair or replacement or the value of the governmental taking is
Two Hundred Fifty Thousand Dollars ($250,000.00) or less in the reasonable
opinion of Buyer’s and Seller’s respective engineering consultants, and the
Leases of the Property are not terminable on account thereof (assuming any
necessary repairs, replacements or alterations required under the Leases are
diligently pursued by the landlord thereunder) or, if any Lease is so
terminable, the tenant under such Lease has waived its termination rights and no
abatement of rent, which is neither covered by insurance nor for which Seller
does not agree to indemnify Buyer, occurs as a result of the damage, destruction
or, or, after taking into account all Leases terminated (and treating for this
purpose as having been terminated all Leases which are terminable and as to
which the tenant has not waived its termination rights and/or abatement of rent,
which is neither covered by insurance nor for which Seller does not agree to
indemnify Buyer, occurs), the tenancy condition set forth in Paragraph 15(a) is
still fulfilled, then Buyer shall close and take the Property as diminished by
such events with no reduction in the Purchase Price, and Seller shall assign the
right to all casualty insurance and condemnation proceeds due with respect to
such destruction, damage or taking to Buyer, as well as, to the extent the same
are assignable, the proceeds and benefits under any rent loss or business
interruption policies attributable to the period following the Closing and
deductibles.

(ii)

If the cost of repair or replacement or the value of the governmental taking is
greater than Two Hundred Fifty Thousand Dollars ($250,000.00) in the reasonable
opinion of Buyer’s and Seller’s respective engineering consultants, or the
Leases are





- 19 -




terminable on account thereof (assuming any necessary repairs, replacements or
alterations required under the Leases are diligently pursued by the landlord
thereunder) and the tenant under such Lease has not waived its termination
rights, or if an abatement of rent occurs as a result of the damage, destruction
or condemnation, then Buyer, at its sole option, may elect either to (x)
terminate this Agreement by written notice to Seller and receive an immediate
return of the Earnest Money (and all interest thereon) and neither party shall
have any further liability to the other hereunder except for the
Post-Termination Obligations; or (y) accept an assignment of Seller’s rights to
all casualty insurance and condemnation proceeds with respect thereto with no
reduction in the Purchase Price, it being understood and agreed that, in such
event, Seller shall cooperate with Buyer in the adjustment and settlement of the
insurance or condemnation claim.  The proceeds and benefits under any rent loss
or business interruption policies attributable to the period following the
Closing and deductibles shall likewise, to the extent the same are assignable,
be transferred and paid over to Buyer.

(iii)

In the event of a dispute between Seller and Buyer with respect to the cost of
repair, restoration or replacement with respect to the matters set forth in this
subsection 18(e), an engineer designated by Seller and an engineer designated by
Buyer shall select an independent engineer licensed to practice in the
jurisdiction where such Property is located who shall resolve such dispute.  All
fees, costs and expenses of the engineer so selected shall be shared equally by
Buyer and Seller.

(ttt)

Intentionally Omitted.

(uuu)

Choice of Law.

This Agreement is to be governed by, and construed in accordance with, the laws
of the Commonwealth of Virginia.

(vvv)

Successors and Assigns.

Except as otherwise provided herein, the provisions and covenants contained
herein shall inure to and be binding upon the heirs, successors and assigns of
the parties hereto.  Buyer shall be permitted, without Seller’s consent, to
assign its rights, privileges, duties and obligations under this Agreement to an
entity which is an affiliate of Inland Diversified Real Estate Trust, Inc.
 Promptly following, and as a condition to, any assignment by Buyer permitted
under this subsection 18(h), Buyer shall deliver to Seller an assumption by the
assignee of all of Buyer’s duties and obligations under this Agreement. In the
event Seller assigns its rights and obligations under this Agreement, the
liability of Seller shall in no way be affected and the liability of the Seller
for the representations, warranties and covenants made by the Seller herein
shall continue as though no such assignment had been made.

(www)

Section Headings.

The headings of the Sections of this Agreement are inserted solely for
convenience of reference, and are not intended to govern, limit or aid in the
construction of any term or provision hereof.





- 20 -




(xxx)

Waiver.

No claim of waiver, consent or acquiescence with respect to any provision of
this Agreement shall be made against either party except on the basis of a
written instrument executed by or on behalf of such party.  The party for whose
benefit a condition is herein inserted shall have the unilateral right to waive
such condition.

(yyy)

Further Actions.

Each of Buyer and Seller agrees to execute such further documents, and take such
further actions, as may reasonably be required to carry out the provisions of
this Agreement, or any agreement or document relating hereto or entered into in
connection herewith.  In addition, each of Buyer and Seller agrees to use
reasonable efforts (not including, without limitation, the prosecution of any
litigation or other actions outside of the ordinary course of business) to cause
any conditions to its obligation to close to be satisfied.

(zzz)

Neutral Construction.

Each of the parties hereto has been involved in the negotiation, review, and
execution of this Agreement and each has had the opportunity to receive
independent legal advice from attorneys of its choice with respect to the
advisability of making and executing this Agreement.  In the event of any
dispute or controversy regarding this Agreement, the parties hereto shall be
considered to be the joint authors of this Agreement and no provision of this
Agreement shall be interpreted against a party hereto because of authorship.

(aaaa)

Tax Free Exchange.

Each party hereby agrees to take reasonable actions at Closing as are reasonably
necessary to help the other to effectuate a like-kind exchange of the Property
pursuant to Section 1031 of Internal Revenue Code (the “Code”).  Provided,
however, that in no event shall the non-requesting party be required to sign any
document, nor take title to any other real property, nor to incur any additional
expenses or liability in order to effectuate the like-kind exchange.  In
addition, the Closing shall not be delayed by the requesting party.  Seller or
Buyer, as the case may be, agrees to indemnify, defend and hold the other party
harmless from and against any and all costs, expenses, claims and other
liabilities of any kind arising with regard to the effectuation of a tax free
exchange as described herein.  Notwithstanding anything to the contrary provided
herein, the non-requesting party makes no representations or warranties as to
the tax treatment of the transaction contemplated hereby or the ability of the
transaction contemplated to qualify for like-kind exchange treatment pursuant to
Section 1031 of the Code. In the event both parties desire to effectuate a
like-kind exchange as described herein, each party shall pay any and all costs
associated with their respective transactions

(bbbb)

As is Where is.  Except as expressly provided in this Agreement, the Property is
sold in as is where is condition without any representation or warranty
whatsoever.

(cccc)

Confidentiality.  Buyer and Seller each acknowledge that the terms of this
Agreement are of a confidential nature and that neither party shall disclose
such terms to any third party (other than to such party’s attorneys, accountants
or other advisors in connection with





- 21 -




the transaction contemplated by this Agreement) or make any public announcements
or press releases prior to the Closing without the prior written consent of the
other party, except to the extent required by law (including SEC reporting
requirements of Buyer-affiliated entities). Further, Buyer and its
representatives shall not contact Seller's lenders with respect to the Property
without the prior written consent of Seller.




IN WITNESS WHEREOF, the Buyer has executed this document as of the day and year
first hereinabove written.




BUYER:

INLAND REAL ESTATE ACQUISITIONS, INC.,

an Illinois corporation







By: /s/ Mark Cosenza

Mark Cosenza

Vice President







SELLER:  

MOUNTAIN VENTURES VIRGINIA BEACH, LLC,

a Delaware limited liability company




By: TGC Virginia Beach Associates L.P., sole member




By: VBeach GP LLC, sole general partner




By: GOODMAN PROPERTIES, INC., a Delaware

corporation, its Manager







By: /s/ Lawrence A. Silvestri

Name: Lawrence A. Silvestri

As Its: Vice President













Date of Acceptance by Seller: November 18, 2010








- 22 -




EXHIBIT 10.1




EXHIBIT A

Legal Description




Parcel One

ALL THOSE certain lots, pieces or parcels of land, situate, lying and being in
the City of Virginia Beach, Virginia, and being known, numbered and designated
as PARCEL 1, PARCEL A, PARCEL B, PARCEL C AND PARCEL D, as shown on that certain
plat entitled “LANDSTOWN COMMONS RETAIL CENTER, VIRGINIA BEACH, VIRGINIA”, which
said plat is duly recorded in the Clerk’s Office of the Circuit Court of the
City of Virginia Beach, Virginia as Instrument No. 20070123000101690.




Parcel Two

ALL THAT certain lot, piece, or parcel of land, with the buildings and
improvements thereon, situated in the City of Virginia Beach, Virginia,
containing 1.1612 acres, and being known, numbered, and designated as Lot 1, as
shown on that certain plat entitled "Subdivision Plat for Continental Telephone
Company of Survey of Property for Jon C. McGruder (M.B. 71, P. 1 Princess Anne
Borough-Virginia Beach, Virginia", dated December 10, 1984, made by Mel Smith &
Associates, which plat is duly recorded in the Clerk's Office of the Circuit
Court of the City of Virginia Beach, VA, in Map Book 2396, at page 185, to which
plat reference is hereby made for a more specific description of said parcel;




SAVE AND EXCEPT all that certain lot, piece or  parcel of land, with all
buildings and improvements thereon and the appurtenances thereunto appertaining,
lying, situate and being in the City of Virginia Beach, VA and being known,
numbered and designated as Lot 1A, .0618 acres, on that certain plat entitled
"Subdivision Plat for Continental Telephone Company, Survey of Property for Jon
C. McGruder, Princess Anne Borough, Virginia Beach, VA", which plat is duly
recorded in the Clerk's Office of the Circuit Court of the City of Virginia
Beach, VA, in Deed Book 2396, at page 185.  Together with an ingress and egress
easement, being fifteen (15) feet in width and running from said Lot 1A to
Princess Anne Road, all as is more particularly described as shown on the
aforesaid duly recorded plat, and being conveyed to Continental Telephone
Company by deed of Howard H. Holzmacher, Sr., dated April 23, 1985, and duly
recorded in the Clerk's Office aforesaid in Deed Book 2406, at page 1569.




TOGETHER WITH those certain rights, privileges and easements as contained in the
Reciprocal Easement Agreement between David S. Italiano and Teressa A. Italiano
and Mountain Ventures Virginia Beach, LLC recorded in the Clerk's Office of the
Circuit Court of City of Virginia Beach, Virginia, as Instrument No.
20070123000104770.




TOGETHER WITH those certain rights, privileges and easements as contained in the
Reciprocal Easement Agreement between Kohl’s Department Stores, Inc. and
Mountain Ventures Virginia Beach, LLC  recorded in the Clerk's Office of the
Circuit Court of City of Virginia Beach, Virginia, as Instrument No.
20070123000104900.








LESS AND EXCEPT property conveyed to Commonwealth Transportation Commissioner of
Virginia by Certificate of Take recorded November 18, 2008 as Instrument No.
20081118001322060.




Parcel Three

ALL THOSE certain lots, pieces or parcels of land, situate, lying and being in
the City of Virginia Beach, Virginia, and being known, numbered and designated
as PARCEL A-1 AND PARCEL D-1, as shown on that certain plat entitled “PLAT
SHOWING RESUBDIVISION OF PARCEL A AND PARCEL D, LANDSTOWN COMMONS RETAIL CENTER,
VIRIGINA BEACH, VIRGINIA”, which said plat is duly recorded in the Clerk’s
Office of the Circuit Court of the City of Virginia Beach, Virginia as
Instrument No. 20090721000845810.











EXHIBIT 10.1




EXHIBIT B

ASSIGNMENT OF LEASES

For and in consideration of Ten Dollars ($10.00) in hand paid, and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged,
                                                                                                        

(“Seller”) and  as leasing agent for said Seller (collectively, “Assignor”),
hereby assign to _____________________________ (“Assignee”) as managing agent
for ________________ _______, and its successors or assigns, all of Assignor’s
right, title and interest in, to and under that certain lease described on
Exhibit B attached hereto and made a part hereof, which lease relates to that
certain real Property legally described on Exhibit A attached hereto and made a
part hereof.  Assignor shall remain responsible and liable for all liabilities
and expenses and landlord obligations relating to the lease which occurred and
accrued prior to the date of this Assignment.

IN WITNESS WHEREOF, Assignor has executed and delivered this Assignment of
Leases as of the _______ day of _______, 2011.

ASSIGNOR:




Seller




By:

managing agent








EXHIBIT 10.1




ACCEPTANCE AND ASSUMPTION

The undersigned, _______________________________, as managing agent for
________________ ___________, and its successors or assigns, and the Assignee
under the foregoing Assignment of Leases, hereby accepts such assignment and
assumes all obligations of the landlord under the leases referenced therein
arising on or after the date of this Acceptance and Assumption.

The undersigned represents and warrants to the Assignor under the foregoing
Assignment of Leases that it is authorized to execute this Acceptance and
Assumption as managing agent for ________________ ____________, and its
successors or assigns, and that this Acceptance and Assumption shall be binding
upon, and shall constitute the enforceable obligation of ________________
_________________, and its successors or assigns.

IN WITNESS WHEREOF, the undersigned Assignee has executed and delivered this
Acceptance and Assumption as of the _____ day of _____, 2011.




By:

Its:








EXHIBIT 10.1




EXHIBIT C

Tenant Estoppel Certificate Form - General

To:

Inland Real Estate Acquisitions, Inc., and

Inland Diversified ______ _______, L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert Brinkman

Re:

Lease Agreement dated  and amended  (“Lease”), between  as “Landlord”, and  , as
“Tenant”, guaranteed by  (“Guarantor”) for leased premises known as  (the
“Premises”) of the property `commonly known as  (the “Property”).

1.

Tenant hereby certifies that the following represents with respect to the Lease
are accurate and complete as of the date hereof.

(a)

Dates of all amendments, letter agreements, modifications and waivers related to
the Lease

(b)

Commencement Date

(c)

Expiration Date

(d)

Current Annual Base Rent

Adjustment Date

Rental Amount

______________

_______________

(e)

Fixed or CPI Rent Increases

(f)

Square Footage of Premises

(g)

Security Deposit Paid to Landlord

(h)

Renewal Options

Additional Terms for

________ years at $___________  per year

(i)

Termination Options

Termination Date ______________

Fees Payable _________________








2.

Tenant further certifies to Buyer that:

(a)

the Lease is presently in full force and effect and represents the entire
agreement between Tenant and Landlord with respect to the Premises;

(b)

the Lease has not been assigned and the Premises have not been sublet by Tenant;

(c)

Tenant has accepted and is occupying the Premises, all construction required by
the Lease has been completed and any payments, credits or abatements required to
be given by Landlord to Tenant have been given;

(d)

Tenant is open for business or is operating its business at the Premises;

(e)

no installment of rent or other charges under the Lease other than current
monthly rent has been paid more than 30 days in advance and Tenant is not in
arrears on any rental payment or other charges;

(f)

Landlord has no obligation to segregate the security deposit or to pay interest
thereon;

(g)

Landlord is not in default under the Lease and no event has occurred which, with
the giving  of notice or passage of time, or both, could result in a default by
Landlord;

(h)

Tenant has no existing defenses, offsets, liens, claims or credits against the
payment obligations under the Lease; (this may be qualified as to knowledge if
given by Seller under its Seller estoppel)

(i)

Tenant has not been granted any options or rights to terminate the Lease earlier
than the Expiration Date (except as stated in paragraph 1(i));

(j)

Tenant has not been granted any options or rights of first refusal to purchase
the Premises or the Property;

(k)

Tenant has not received notice of violation of any federal, state, county or
municipal laws, regulations, ordinances, orders or directives relating to the
use or condition of the Premises or the Property; (this may be qualified as to
knowledge if given by Seller under its Seller estoppel)

(l)

no hazardous wastes or toxic substances, as defined by all applicable federal,
state or local statutes, rules or regulations have been disposed, stored or
treated on or about the Premises or the Property by Tenant;

(m)

Tenant has not received any notice of a prior sale, transfer, assignment, pledge
or other hypothecation of the Premises or the Lease or of the rents provided for
therein;











(n)

Tenant has not filed, and is not currently the subject of any filing, voluntary
or involuntary, for bankruptcy or reorganization under any applicable bankruptcy
or creditors rights laws;

(o)

Except as may be described by the Lease, the Lease does not give the Tenant any
operating exclusives for the Property; and

(p)

Rent has been paid through ______ __, 2010 {2011}.

3.

This certification is made with the knowledge that Buyer is about to acquire
title to the Property and obtain financing which shall be secured by a deed of
trust (or mortgage), security agreement and assignment of rents, leases and
contracts upon the property.  Tenant acknowledges that Buyer’s interest in the
Lease (as landlord) will be assigned to a lender as security for the loan.  All
rent payments under the Lease shall continue to be paid to landlord in
accordance with the terms of the Lease until Tenant is notified otherwise in
writing by Buyer’s lender or its successors and assigns.  In the event that a
lender succeeds to landlord’s interest under the Lease, Tenant agrees to attorn
to the lender at lender’s request, so long as the lender agrees that unless
Tenant is in default under the Lease, the Lease will remain in full force and
effect.  Tenant further acknowledges and agrees that Buyer (including its
lender), their respective successors and assigns shall have the right to rely on
the information contained in this Certificate.  The undersigned is authorized to
execute this Tenant Estoppel Certificate on behalf of Tenant.

[TENANT]




By:

Its:

Date

, 2010 {2011}











EXHIBIT 10.1




GUARANTOR ESTOPPEL CERTIFICATE

Date:_________________________, 2010 {2011}

To:  _____________

Inland Real Estate Acquisitions, Inc., and

Inland Diversified _____ ______, L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert Brinkman

Re:

Guaranty Agreement dated  (“Guaranty of Lease”) pertaining to that certain lease
dated  between  as Landlord and  as Tenant for leased premises known as  (the
“Premises”) located at the property commonly known as  (the “Property”).

1.

Guarantor certifies to Lender and Buyer that: (a) the Guaranty of Lease has been
properly executed by Guarantor and is presently in full force and effect without
amendment or modification except as noted above; (b) Guarantor has no existing
defenses, offsets, liens, claims or credits against the obligations under the
Guaranty of Lease.

2.

This certification is made with the knowledge that Buyer is about to acquire
title to the Property and a lender is about to provide Landlord with financing
which shall be secured by a deed of trust (or mortgage), security agreement and
assignment of rents, leases and contracts upon the Property.  Guarantor further
acknowledges and agrees that Buyer and its lender and their respective
successors and assigns shall have the right to rely on the information contained
in this Certificate.

3.

The undersigned is authorized to execute this Guarantor Estoppel Certificate on
behalf of Guarantor.

[GUARANTOR]




By:








EXHIBIT 10.1




EXHIBIT D




REA ESTOPPEL CERTIFICATE




To:

Inland Real Estate Acquisitions, Inc., and

Inland Diversified _____ ______, L.L.C. (insert Inland nominee entity),

and its lenders, successors and assigns (“Buyer”)

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Robert Brinkman

REA ESTOPPEL STATEMENT

The undersigned ________________, a __________ corporation (“______”), is a
party to the ____________________ (REA) recorded on ____________ ____, _____ in
Book _____, Page _____ of the Public Records of ______ County, _____ (the
“REA”), between and among ______, _________________________, a ____________
(“Developer”), and _____________________, a __________ (corporation) (“______”),
with respect to the _______________________ Shopping Center in ________, _______
(the “Shopping Center”).  __________ has been advised that Developer is in
process of selling Developer’s interest in the Shopping Center to ______
(entity) having a notice address of _____________________, _________,
______________, Attention: _____________ (together with its lender, and
successors and assigns, collectively referred to herein as “Buyer”).
 ____________ hereby states to Buyer as follows (without undertaking any
investigation to verify the accuracy of the statements made):

1.

The REA has not been amended and is in full force and effect.

The REA is presently in full force and effect according to its terms.

________ has neither given nor received any notice of default with respect to
the REA.  To the best of ____________’s knowledge (whereby knowledge shall be
limited to the party signing this REA Estoppel Agreement on behalf of ________),
neither ________ nor any other party is in default under the REA.

As provided under Section ___ of the ______________REA, ________ acknowledges
and agrees that, upon its acquisition of Developer’s interest in the Shopping
Center, Buyer shall be entitled to all of the benefits, rights, privileges and
burdens of the Developer under the REA.

The gross leasable area of the _________ store is ___________________.

________’s last contribution for common area maintenance costs and expenses was
for the month of _______, 2010{2011} in the amount of $ ___________.

This Statement does not (a) constitute a waiver of any rights ________ may have
under the REA, or (b) modify, alter, or change any of the terms or conditions of
the REA.











No officer or employee signing this Statement on behalf of ________ shall have
any liability as a result of having given this statement.

The statements contained in this Statement are not affirmative representations,
warranties, covenants or waivers, and ________ shall not be liable to Developer,
Buyer or any third party on account of any information herein contained,
notwithstanding the failure, for any reason, to disclose and/or correct relevant
information.  Notwithstanding the preceding sentence, ________ shall be estopped
from asserting any claim or defense against Buyer to the extent such claim or
assertion is based upon facts, now known to the person(s) signing below on
behalf of ________, which are contrary to those contained herein, if Buyer has
acted in reasonable reliance upon such statements without knowledge of facts to
the contrary.  This Statement is given solely for Buyer’s information and may
not be relied upon by anyone other than Buyer, or in connection with any
transaction other than the transaction described above.  Capitalized terms used
in this Statement, unless otherwise defined, will have the meanings ascribed to
such terms in the REA.

Dated as of

, 2010 {2011}.

_____________________________

a _________(corporation)

By:

As Its:





- 32 -




EXHIBIT 10.1




EXHIBIT E




Landsdown Commons

Rent Roll













EXHIBIT F

INLAND PROPERTY MANAGEMENT

DUE DILIGENCE CHECKLIST





- 34 -




EXHIBIT 10.1




EXHIBIT G

Intentionally Deleted














EXHIBIT 10.1







EXHIBIT H

SURVEYOR’S CERTIFICATION

I/We hereby certify to INLAND _______________________________(Inland nominee),
_________________ (Lender) and ___________________________________ (Name of
Title Insurance Company) that (a) this survey was prepared by me or under my
supervision, (b) the legal description of the property as set forth herein, and
the location of all improvements, encroachments, fences, easements, roadways,
rights of way and setback lines which are either visible or of record in
_______________ County, __________________________

(according to Commitment for Title Insurance Number __________, dated
___________,

2010, issued ________________________________), are accurately reflected hereon,
(c) this survey accurately depicts the state of facts as they appear on the
ground,  (d) except as shown hereon, there are no improvements, encroachments,
fences or roadways on any portion of the property reflected hereon, (e) the
property shown hereon has access to a publicly dedicated roadway, (f) the
property described hereon {does} {does not} lie in a 100 year flood plain
identified by the Secretary of Housing and Urban Development or any other
governmental authority under the National Flood Insurance Act of 1968 (24
CFR§1909.1), as amended (such determination having been made from a personal
review of flood map number _______, which is the latest available flood map for
the property), (g) the title lines and lines of actual possession are the same,
(h) all utility services required for the operation of the property either enter
the property through adjoining public streets, or this survey shows the point of
entry and location of any utilities which pass through or are located on
adjoining private land, (i) this survey shows the location and direction of all
storm drainage systems for the collection and disposal of all surface drainage,
(j) the property surveyed contains _______ acres and ___________ parking spaces,
(k) any discharge into streams, rivers, or other conveyance systems is shown on
the survey. This survey has been made in accordance with “MINIMUM STANDARD
DETAIL REQUIREMENTS FOR ALTA/ACSM LAND TITLE SURVEYS” jointly established and
adopted by American Land Title Association (“ALTA”) and American Congress on
Surveying and Mapping (“ACSM”) in 2005 and meets the accuracy requirements of an
Urban Survey, as defined therein and includes items 1, 3, 4, 6, 7(a, b, and c),
8-11 and 13 of Table A thereof.

Dated: ____________, 2011  (NAME OF SURVEYOR AND QUALIFICATION)

_____________________________________

Registration No. ________________________




Note: Buyer also requires a finished floor elevation certificate for all
finished structures located in a flood zone














EXHIBIT I

TENANT LETTER

(Landlord Letterhead)

_____ ___, 2011

Insert Tenant Name

Insert Tenant Address

Re:

The lease dated _________________ (collectively, with any and all amendments
thereto, the “Lease”) between _________________ as tenant (“Tenant”) and
________ as landlord (“Landlord”) for property located at __________ Shopping
Center (the “Property”)

Dear Tenant:

Please be advised that the Property, subject to the above-referenced Lease, has
been sold as of _____ ____, 2010 to (Entity).  (Entity) has hired
_______________ Management as its managing agent for the Property.  Effective
immediately, all rent payments pursuant to the Lease should be made payable to
_______________ Management and sent to the following address:

_________________________ #__(property number)

__________

__________

__________, _______ __________

In addition, all notices and other communications provided by Tenant under the
Lease should be sent to (Entity)  at the following address:

___________________________

c/o (Entity)

Attn: _____________

___________________________

________, __________________

Phone: ____________

Facsimile: _________

In addition, please contact your insurance agent to have a certificate
forwarded, naming as additional insured: (i) ________________Management, and
(ii) (Entity).  Thank you for your time and attention to this matter.

Very truly yours,

(Landlord)

By:  

___________________________________

By:

Name: ___________________________

As Its: ___________________________

cc:

(Entity)





- 37 -




EXHIBIT J

OCCUPANCY CONDITIONS

“Occupancy Conditions:” for any Property gross leasable area shall be
collectively defined as having satisfied the following conditions: (i) a signed
lease with a tenant, and (ii) the tenant shall have been open for business to
the public with a fully-stocked store, and (iii) the tenant shall have been
current in the payment of full rent and reimbursements, and (iv) all the leasing
commissions and tenant improvement allowances shall have either been paid for by
Seller or credited to Buyer, and (v) a permanent certificate of occupancy or its
equivalent occupancy permit issued by the local governmental authorities and
delivered to Buyer, for such tenant’s respective demised premises.

In addition, for any post-closing construction of buildings and related
improvements (the “Improvements”) upon the Property by or on behalf of Seller,
the following additional conditions shall apply: (vii) an updated survey showing
all as-built Improvements; and (viii) later-date title endorsement insuring
title to the Property is not subject to any liens related to any work performed
by or on behalf of Seller.





- 38 -




EXHIBIT 10.1




EXHIBIT “K”

Pending or Threatened Governmental Matters




NONE














EXHIBIT “L”

Audit Letter





- 40 -







EXHIBIT “M”

Approved Tenants




1.

Virginia Beach ABC Liquor

2.

IHOP

3.

Medical Practice

4.

Skinny Dip Relocation

5.

Tae Kwon Do

6.

Time Happens (LOI – Lease out for signature)

7.

Chemcorr





- 41 -




EXHIBIT 10.1




AMENDMENT TO AGREEMENT







THIS  AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is entered into
this 18TH day of January, 2011, by and between INLAND REAL ESTATE ACQUISITIONS,
INC., an Illinois corporation (“Purchaser”), and MOUNTAIN VENTURES VIRGINIA
BEACH, L.L.C., a Delaware limited liability company (“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010  (the “Agreement”) pertaining to the
sale and purchase of certain real property consisting of a retail shopping
center located in Virginia Beach, Virginia and commonly known as Landstown
Commons Shopping Center (the “Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

 Paragraph 7(a) of the Agreement is hereby amended to delete all references to
the date of “January 18, 2011” and “January 28, 2011” shall be substituted in
its place.




2.

This Amendment may be executed in any number of counterparts, each of which when
so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




3.

Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.







[Signature Page Follows]














The Purchaser and Seller have each caused this Amendment to Agreement to be
executed by its duly authorized officer all as of the day and year first above
written.







PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

 Vice President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its:

Vice President





- 2 -




EXHIBIT 10.1




SECOND AMENDMENT TO AGREEMENT







THIS  SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of this 28TH day of January, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company
(“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010 and an amendment dated January 18, 2011
 (the “Agreement”) pertaining to the sale and purchase of certain real property
consisting of a retail shopping center located in Virginia Beach, Virginia and
commonly known as Landstown Commons Shopping Center (the “Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




4.

 Paragraph 7(a) of the Agreement is hereby amended to delete all references to
the date of “January 28, 2011” and “February 4, 2011” shall be substituted in
its place.




5.

This Second Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




6.

Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.







[Signature Page Follows]





Second Amendment

1







The Purchaser and Seller have each caused this Second Amendment to Agreement to
be executed by its duly authorized officer all as of the day and year first
above written.







PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

 Vice President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its:

Vice President





2




EXHIBIT 10.1




THIRD AMENDMENT TO AGREEMENT







THIS  THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of this 3RD  day of February, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company
(“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010, an amendment dated January 18, 2011 and
an amendment dated January 28, 2011 (the “Agreement”) pertaining to the sale and
purchase of certain real property consisting of a retail shopping center located
in Virginia Beach, Virginia and commonly known as Landstown Commons Shopping
Center (the “Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




7.

 Paragraph 7(a) of the Agreement is hereby amended to delete all references to
the date of “February 4, 2011” and “February 10, 2011” shall be substituted in
its place.




8.

Paragraph 3 of the Agreement, The Purchase Price, is hereby amended to delete
“NINETY-THREE MILLION AND NO/100 DOLLARS ($93,000,000.00)” and “NINETY-ONE
MILLION ONE HUNDRED AND SIXTY-THREE THOUSAND SEVEN HUNDRED AND FIFTY DOLLARS
($91,163,750.00)” shall be substituted in its place.




9.

“Exhibit A” of the Agreement is hereby amended to delete “Exhibit A” and the
attached “Exhibit A” shall be substituted in its place.




10.

 “Exhibit E” of the Agreement is hereby amended to delete “Exhibit E” and the
attached “Exhibit E” shall be substituted in its place.




11.

In “Exhibit M” and Paragraph 15 (a) of the Agreement all references to the
tenant “Time Happens” is hereby deleted and the proposed tenant “GOHO Dental
PLLC” is hereby substituted in its place.





Third Amendment with attachments

1







12.

The Closing date as described Paragraph 2(a) line 4 of the Agreement is hereby
amended by deleting the date “February 28, 2011” (by Seller notice dated
December 14, 2010) and inserting the date of “March 15, 2011.”




This Third Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.  




The Purchaser and Seller have each caused this Third Amendment to Agreement to
be executed

by its duly authorized officer all as of the day and year first above written.







PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

 Vice President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri





2




Name:  Lawrence Silvestri

Its: Vice President





3










FOURTH AMENDMENT TO AGREEMENT







THIS  FOURTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of this 10TH day of February, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company
(“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010, an amendment dated January 18, 2011 an
amendment dated January 28, 2011 and an amendment dated February 3, 2011 (the
“Agreement”) pertaining to the sale and purchase of certain real property
consisting of a retail shopping center located in Virginia Beach, Virginia and
commonly known as Landstown Commons Shopping Center (the “Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




13.

 Paragraph 7(a) of the Agreement is hereby amended to delete all references to
the date of “February 10, 2011” and “February 17, 2011” shall be substituted in
its place.




This Fourth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.  




The Purchaser and Seller have each caused this Fourth Amendment to Agreement to
be executed

by its duly authorized officer all as of the day and year first above written.










(Signatures on following page)








Fourth Amendment

1




























PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

 Vice President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its: Vice President





Fourth Amendment

2










FIFTH AMENDMENT TO AGREEMENT







THIS  FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is
entered into as of this 17TH day of February, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company (“Seller”)
(collectively “Parties).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010, an amendment dated January 18, 2011, an
amendment dated January 28, 2011, an amendment dated February 3, 2011, and an
amendment dated February 10, 2011 (the “Agreement”) pertaining to the sale and
purchase of certain real property consisting of a retail shopping center located
in Virginia Beach, Virginia and commonly known as Landstown Commons Shopping
Center (the “Property”).  

B.  The Parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




14.

Buyer hereby waives the right to terminate the Agreement pursuant to Paragraph
7(a) of the Agreement, subject only to the satisfaction (by Seller) or waiver
(by Purchaser) of the following no later than the date of Closing:

(a)

The open items identified in the letter from Robert W. Brinkman to Andrea Molina
dated February 9, 2011 as revised February 16, 2011 (copy attached).

(b)

The open items identified in Buyer's Survey comments dated February 7, 2011
(copy attached).

(c)

The open items identified in Buyer's Title comments dated February 8, 2011 (copy
attached).

(d)

Receipt by Purchaser at Closing of the $29,000.00 credit described upon page-4
of the 5-page email string of messages last dated February 17, 2011 (copy
attached);





Fifth Amendment

1










and confirmation by Purchaser that the matters agreed to be corrected by Seller
as described by the 5-page email string of messages have been corrected by
Seller to the reasonable satisfaction of Purchaser.  




15.

Buyer will accept in satisfaction of Survey comment 14 an indemnity agreement
from Seller in connection with any third-party claim that the height of Building
V and/or Buildings K through T violate(s) the Reciprocal Easement Agreement
dated January 19, 2007 between Kohl’s Department Stores, Inc. and Mountain
Ventures Virginia Beach, LLC, the Lease dated as of October 23, 2006 by and
between TGC Virginia Beach Associates, L.P. (predecessor in interest to Mountain
Ventures Virginia Beach, LLC) and Best Buy Stores, L.P., or the Deed of Lease
dated October 18, 2006 by and between TGC Virginia Beach Associates, L.P.
(predecessor in interest to Mountain Ventures Virginia Beach, LLC) and Ross
Stores, Inc.  The indemnity agreement shall be in form and substance mutually
agreed upon and shall provide that Seller may resolve any third-party claim by
reducing the height of architectural features.







This Fifth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.  




The Purchaser and Seller have each caused this Fifth Amendment to Agreement to
be executed

by its duly authorized officer all as of the day and year first above written.







PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

 Vice President








Fifth Amendment

2













SELLER:




MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:

TGC Virginia Beach Associates L.P., sole member




By:

VBeach GP LLC, sole general partner




By:

GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its: Vice President





Fifth Amendment

3










SIXTH AMENDMENT TO AGREEMENT







THIS  SIXTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Sixth Amendment”) is
entered into as of this 10th day of March, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company
(“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010, an amendment dated January 18, 2011, a
Second amendment dated January 28, 2011, a Third Amendment dated February 3,
2011,  a Fourth Amendment dated February 10, 2011 and a Fifth Amendment dated
February 17, 2011 (the “Agreement”) pertaining to the sale and purchase of
certain real property consisting of a retail shopping center located in Virginia
Beach, Virginia and commonly known as Landstown Commons Shopping Center (the
“Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




1.

The Closing date as described Paragraph 2(a) line 4 of the Agreement is hereby
amended by deleting the date “March 15, 2011” (by Seller notice dated December
14, 2010) and inserting the date of “March 23, 2011.”




2.

Notwithstanding Section 8 (d) of the Agreement, Seller agrees to waive its right
to deferred rent for tenant, Anytime Fitness.




This Sixth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.




Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.  








Sixth Amendment

1










The Purchaser and Seller have each caused this Sixth Amendment to Agreement to
be executed

by its duly authorized officer all as of the day and year first above written.



















PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ G. Joseph Cosenza

Name:

G. Joseph Cosenza

Its:

President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its: Vice President





Sixth Amendment

2










SEVENTH AMENDMENT TO AGREEMENT







THIS  SEVENTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Seventh Amendment”)
is entered into as of this 23th day of March, 2011, by and between INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Purchaser”), and MOUNTAIN
VENTURES VIRGINIA BEACH, L.L.C., a Delaware limited liability company
(“Seller”).




RECITALS:




A.

Seller and Purchaser executed and delivered an agreement of Purchase and Sale of
Shopping Center dated November 18, 2010, an amendment dated January 18, 2011, a
Second amendment dated January 28, 2011, a Third Amendment dated February 3,
2011,  a Fourth Amendment dated February 10, 2011, a Fifth Amendment dated
February 17, 2011 and a Sixth Amendment dated March 10, 2011 (the “Agreement”)
pertaining to the sale and purchase of certain real property consisting of a
retail shopping center located in Virginia Beach, Virginia and commonly known as
Landstown Commons Shopping Center (the “Property”).  

B.  The parties wish to amend the Agreement as provided herein. All capitalized
terms not defined herein shall have the meanings attributed to them in the
Agreement.




AGREEMENTS:




In consideration of these recitals and the mutual covenants, representations,
warranties and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:




The Closing date as described Paragraph 2(a) line 4 of the Agreement is hereby
amended by deleting the date “March 23, 2011” (by Seller notice dated December
14, 2010) and inserting the date of “March 25, 2011.”







This Seventh Amendment may be executed in any number of counterparts, each of
which when so executed and delivered, shall be deemed an original, but all such
counterparts taken together shall constitute only one instrument.  Counterpart
signature pages may be delivered by fax or e-mail.








SeventhAmendment

1










Except as amended herein, and as previously modified, the Agreement is hereby
ratified and shall remain in full force and effect.  




The Purchaser and Seller have each caused this Seventh Amendment to Agreement to
be executed by its duly authorized officer all as of the day and year first
above written.



















PURCHASER:




INLAND REAL ESTATE ACQUISITIONS, INC., a Delaware corporation







By:

/s/ Mark Cosenza

Name:

Mark Cosenza

Its:

Vice President










SELLER:







MOUNTAIN VENTURES VIRGINIA BEACH, LLC, A Delaware limited liability company




By:  TGC Virginia Beach Associates L.P., sole member




By:  VBeach GP LLC, sole general partner




By:  GOODMAN PROPERTIES, INC., a Delaware corporation, its Manager




By:

/s/ Lawrence Silvestri

Name:  Lawrence Silvestri

Its: Vice President











Seventh Amendment

2


